Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Office action in response to amendment entered 12/08/2021.  Claims 1-2, 4-6 and 10-12, 14-16, 18 and 20-21 are amended, claim 9 is canceled, and claims 22-33 are added; Claims 1-8 and 10-33 are pending in this application.
Response to Arguments
Applicant’s arguments filed 12/08/2021 with respect to claim(s) 1-8 and 10-33 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-4, 9, 11-15, 21, 23-24, 27-31, and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Martin; Brian Alexander et al. US 20130084850 in view of Dwyer; Johanna Lisa et al. US 20100304749 A1
A method (See Martin Figs. 1-3, [0030]-[0031], [0035], [0095]) comprising:
	Via a first wireless base station:
providing first wireless connectivity to user equipment (See Martin Fig. 1, [0030] There is a UE under control of a UTRAN serving cell), the first wireless base station being part of a first wireless network that supports first wireless communications (See Martin Fig. 1, [0030] UTRAN serving cell, Fig. 2 [0095] base station 22 RNC 24 [0097] wireless communications);
and communicating a notification indicating a set of carrier frequencies to the user equipment, the set of carrier frequencies in the notification  including first wireless carrier frequencies associated with the first wireless network and second wireless carrier frequencies associated with the second wireless network (See Martin Fig. 1 [0031]-[0032] serving cell provides neighbor cell list includes RAT and frequency “..neighbor cell list which the serving cell provides to the UE includes every frequency layer shown at FIG. 1..” [0036] new information element to communication priority [0060]-[0065], [0067]-[0071], [0073]-[0080] disclose 3 example lists with first network UTRAN, and second network LTE or GERAN; [0035] prioritized neighbor cell list).  
Martin further teaches a subscriber operating the user equipment is assigned use of a second wireless network supporting second wireless communications (See Martin Fig. 1 [0031]-[0032] serving cell provides neighbor cell list includes RAT and frequency “..neighbor cell list which the serving cell provides to the UE includes every frequency layer shown at FIG. 1..”).
 in response to detecting that a subscriber operating the user equipment is assigned use of a second wireless network supporting second wireless communications, producing a notification indicating a set of wireless carrier frequencies.
Dwyer teaches in response to detecting that a subscriber operating the user equipment is assigned use of a second wireless network supporting second wireless communications, producing a notification indicating a set of wireless carrier frequencies (See Dwyer Fig. 4 steps 410 and [0124] “..If the list of GSM frequencies in a neighbour cell list includes one or more frequencies which are known to correspond to one or more E-UTRAN frequencies (EARFCNs), then the mobile station may build the E-UTRAN neighbour cell list as if those ARFCNs corresponded to E-UTRAN frequencies. The E-UTRAN neighbour cell list may apply only to a multi-RAT MS supporting E-UTRAN” emphasis added and [0142])
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art, to modify the wireless network of Martin to include the noted teachings of Dwyer, in order to reselect to a different RAT to overcome being constrained (Dwyer [0073]).

Regarding Claims 2 and 12, the combination teaches prior to communicating the set of wireless carrier frequencies to the user equipment in the notification, ranking the first wireless carrier frequencies and the second wireless carrier frequencies in the set (See Martin Fig. 1, [0035] ”..the measurement list is organized according to an absolute priority which is also used to prioritize reselections themselves..” [0036]-[0037] new information elements to .  

Regarding Claims 3 and 13, the combination teaches  wherein the first wireless carrier frequencies in the set are ranked higher in priority than the second wireless carrier frequencies (See Martin Fig. 1, [0035] ”..the measurement list is organized according to an absolute priority which is also used to prioritize reselections themselves..” [0036]-[0037] new information elements to communication priority; [0060]-[0065], [0067]-[0071], [0073]-[0080] disclose 3 example lists with first network UTRAN, and second network LTE or GERA; first network UTRAN is ranked higher examples 1 and 3).  

Regarding Claims 4, 14, and 15, the combination teaches wherein ranking of the first wireless carrier frequencies higher than the second wireless carrier frequencies in the notification causes the user equipment to camp on the first wireless network instead of the user equipment camping on the second wireless network (See Martin Fig. 1, [0035] ”..the measurement list is organized according to an absolute priority which is also used to prioritize reselections themselves..” thus UE reselects and one of ordinary skill would recognize that UE would camp on the selected network; [0030] neighbor cells).  
Martin does not teach causes the user equipment to camp on the first wireless network during a condition in which the user equipment is in an idle state
Dwyer teaches causes the user equipment to camp on the first wireless network during a condition in which the user equipment is in an idle state (See Dwyer [0116] “..The MS voice/CS session in the GERAN or UTRAN cell is completed…”).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art, to modify the wireless network of Martin to include the noted teachings of Dwyer, in order to reselect to a different RAT to overcome being constrained (Dwyer [0073]).

Regarding Claim 23, the combination teaches wherein ranking of the first wireless carrier frequencies higher than the second wireless carrier frequencies results in redirection of the user equipment from the second wireless network to the first wireless network (See Martin Fig. 1, [0035] ”..the measurement list is organized according to an absolute priority which is also used to prioritize reselections themselves..” thus list has intended result of redirection).

Regarding Claim 24, the combination teaches in response to detecting that the subscriber is assigned use of the second wireless network to support voice communications, via the notification, notifying the user equipment of the set of wireless carrier frequencies allocated to support the second wireless communications via the second wireless network 
(See  Dwyer Fig. 4 steps 410 and [0124] “..If the list of GSM frequencies in a neighbour cell list includes one or more frequencies which are known to correspond to one or more E-UTRAN frequencies (EARFCNs), then the mobile station may build the E-UTRAN neighbour cell The E-UTRAN neighbour cell list may apply only to a multi-RAT MS supporting E-UTRAN” emphasis added and [0142], [0178] “..1) in the GAN case, the use of an ARFCN is primarily to permit measurement reports and voice handovers to be triggered without any upgrade to the GERAN network..”).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art, to modify the wireless network of Martin to include the noted teachings of Dwyer, in order to reselect to a different RAT to overcome being constrained (Dwyer [0073]).

Regarding Claim 27, the combination teaches the user equipment is operative to select a carrier frequency from the second set of wireless carrier frequencies to establish a respective voice connection (See Dwyer [0084] “..A CS fallback communication can occur in situations in which E-UTRAN access node 102 is incapable of handling a certain kind of communication, such as a voice communication, or generally in situations in which a GERAN/UTRAN access node 106 is better able to or otherwise should handle a particular communication. In this case, the MS 100 which was previously served by E-UTRAN cell 104 instead "falls back" to use GERAN/UTRAN access node 106 for that particular communication…”).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art, to modify the wireless network of Martin to include the noted teachings of Dwyer, in order to reselect to a different RAT to overcome being constrained (Dwyer [0073]).

Regarding Claim 28, the combination teaches initiating the termination in response to detecting that the user equipment requests to establish a voice call (See Dwyer [0163] “..in response to detecting a trigger event of the user equipment attempting to establish a voice call, via a communication from the first wireless base station to the user equipment, notifying the user equipment to terminate the first wireless connectivity with the first wireless base station and establish second wireless connectivity with the second wireless network..”).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art, to modify the wireless network of Martin to include the noted teachings of Dwyer, in order to reselect to a different RAT to overcome being constrained (Dwyer [0073]).

Regarding Claim 29, the combination teaches the notification indicating the second set of wireless carrier frequencies communicated to the user equipment includes a wireless carrier frequency ranked higher in the set than another carrier frequency to ensure redirection of the user equipment back to the first wireless network (See 
Dwyer [0115]-[0116] “Thus, the MobilityFromEUTRACommand may be used to command handover.. For example, MobilityFromEUTRANCommand may indicate a set of E-UTRAN frequencies and possibly their priorities for the directed searches. The MS searches and camps on an E-UTRAN cell on the frequencies whose quality is better than a predefined value or a value indicated by the E-UTRAN cell when the voice/CS session in the GERAN or UTRAN cell is completed”).


Regarding Claim 30, the combination teaches  the configuration information notifies the user equipment to camp on the first network after use of second wireless connectivity with the second wireless network to communicate the second wireless communications (See 
Dwyer [0115]-[0116]“Thus, the MobilityFromEUTRACommand may be used to command handover.. For example, MobilityFromEUTRANCommand may indicate a set of E-UTRAN frequencies and possibly their priorities for the directed searches. The MS searches and camps on an E-UTRAN cell on the frequencies whose quality is better than a predefined value or a value indicated by the E-UTRAN cell when the voice/CS session in the GERAN or UTRAN cell is completed”).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art, to modify the wireless network of Martin to include the noted teachings of Dwyer, in order to reselect to a different RAT to overcome being constrained (Dwyer [0073]).

	Regarding Claim 31, the combination teaches via the first wireless base station in the first wireless network, notifying the user equipment to select a carrier frequency from the set to establish the second wireless connectivity (See Martin Fig. 1, [0035] ”..the measurement list 

	Regarding Claim 33, the combination teaches initiating the termination in response to detecting that the user equipment requests to establish a voice call (See Dwyer [0163] “..Then, an inter-RAT handover from E-UTRAN to UTRAN or GERAN begins, as specified in 3GPP TS 23.401. As part of this handover, the MS receives a HO from E-UTRAN command and tries to connect to a cell in the target RAT. This command may contain a CSFB Indicator which tells the UE that the handover is triggered due to a CSFB request..”).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art, to modify the wireless network of Martin to include the noted teachings of Dwyer, in order to reselect to a different RAT to overcome being constrained (Dwyer [0073]).

Claims 6-7, 18-19 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Martin; Brian Alexander et al. US 20130084850 in view of Dwyer; Johanna Lisa et al. US 20100304749 A1 as applied to claims  1-4, 9, 11-15, and 21  above, and further in view of Cai; Yigang US 10021570 B1.

Regarding Claims 6 and 18, the combination teaches  communicating the notification of the set of wireless carrier frequencies in wireless communications from the first wireless base station to the user equipment (See Martin Fig. 1 [0031]-[0032] serving cell provides neighbor 
The combination does not teach the wireless communications further indicating acceptance of establishing the first wireless connectivity.
Cai teaches the wireless communications further indicating acceptance of establishing the first wireless connectivity (See Cai Col. 11 Lines 3-17 communicating authorization response with PLMN and priority to user equipment).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art, to modify the combination to include the noted teachings of Cai, in order to steer user services toward a preferred PLMN (See Cai Col. 1 Lines 65-67).
Regarding Claims 7 and 19, the combination teaches  wherein a first wireless network service provider provides the subscriber use of the first wireless network (See Martin Fig. 1 [0030] serving cell with utran network).
The combination does not teach and wherein a second wireless network service provider provides the subscriber use of the second wireless network.
Cai teaches and wherein a second wireless network service provider provides the subscriber use of the second wireless network (See Cai Col. 10 Lines 30-40 “…The priority criteria may be associated per PLMN authorized for UE 440 and/or may be general criteria defined for one or more network operators…”).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art, to modify the combination to include the noted 
Regarding Claim 26, the combination teaches  wherein a first wireless network service provider provides the subscriber use of the first wireless network (See Martin Fig. 1 [0030] serving cell with utran network).
The combination does not teach wherein the first set of wireless carrier frequencies are obtained from a profile associated with the subscriber of the user equipment
Cai teaches wherein the first set of wireless carrier frequencies are obtained from a profile associated with the subscriber of the user equipment (See Cai BSTX Paragraph 19 “..the method further comprises querying a Home Subscriber Server (HSS) for a subscriber profile associated with the UE, identifying the authorized mobile networks that are authorized for the UE from the subscriber profile, and updating the subscriber profile in the HSS with the priority codes assigned to the authorized mobile networks..”).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art, to modify the combination to include the noted teachings of Cai, in order to steer user services toward a preferred PLMN (See Cai Col. 1 Lines 65-67).

Claims 5, 8, 17, 20 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Martin; Brian Alexander et al. US 20130084850 in view of Dwyer; Johanna Lisa et al. US 20100304749 A1 as applied to claims  1-4, 9, 11-15, and 21  above, and further in view of Yang; Ming et al. US 20170201923 A1

Regarding Claims 5 and 17, the combination teaches communications from the first wireless base station to the user equipment causing the user equipment to establish second wireless connectivity between the user equipment and the second wireless network using at least one carrier frequency in the second wireless carrier frequencies in the notification (See Martin Fig. 1, [0035] ”..the measurement list is organized according to an absolute priority which is also used to prioritize reselections themselves..”).
The combination does not explicitly teach via communications from the first wireless base station to the user equipment, initiating termination of the first wireless connectivity, 
the initiated termination of the first wireless connectivity causing the user equipment to establish second wireless connectivity between the user equipment and the second wireless network .  
Yang teaches via communications from the first wireless base station to the user equipment, initiating termination of the first wireless connectivity, the initiated termination of the first wireless connectivity causing the user equipment to establish second wireless connectivity between the user equipment and the second wireless network using at least one carrier frequency in the second wireless carrier frequencies in the notification (See Yang Fig. 11, 1116-1128 [0097]-[0099] at time 1116, the UE 1102 may receive a connection release message, such as radio resource control (RRC) connection release message … Once the UE 1102 switches to the RAT-2 cell 1106, the UE 1102 proceeds to setting up an end-to-end circuit switched (CS) call at time 1128..).  


Regarding Claims 8 and 20, the combination teaches  the user equipment to establish wireless connectivity with the second wireless network instead of the first wireless network (See Martin Fig. 1, [0035] ”..the measurement list is organized according to an absolute priority which is also used to prioritize reselections themselves..”).
	The combination does not explicitly teach communicating a redirect message from the first wireless network to the user equipment, the redirect message prompting the user equipment to establish wireless connectivity with the second wireless network.  
	Yang teaches communicating a redirect message from the first wireless network to the user equipment, the redirect message prompting the user equipment to establish wireless connectivity with the second wireless network instead of the first wireless network (See Yang Fig. 11, 1116-1128 [0097]-[0099] at time 1116, the UE 1102 may receive a connection release message, such as radio resource control (RRC) connection release message … Once the UE 1102 switches to the RAT-2 cell 1106, the UE 1102 proceeds to setting up an end-to-end circuit switched (CS) call at time 1128..).  
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art, to modify the combination to include the noted 
Regarding Claim 22, the combination teaches  the user equipment to establish wireless connectivity with the second wireless network instead of the first wireless network (See Martin Fig. 1, [0035] ”..the measurement list is organized according to an absolute priority which is also used to prioritize reselections themselves..”).
The combination does not explicitly teach communicating a release and redirection message from the first wireless base station to the user equipment, the release and redirect message causing the user equipment to handoff from the first wireless base station in the first wireless network to a second wireless base station in the second wireless network.  
Yang teaches communicating a release and redirection message from the first wireless base station to the user equipment, the release and redirect message causing the user equipment to handoff from the first wireless base station in the first wireless network to a second wireless base station in the second wireless network (See Yang Fig. 11, 1116-1128 [0097]-[0099] at time 1116, the UE 1102 may receive a connection release message, such as radio resource control (RRC) connection release message … Once the UE 1102 switches to the RAT-2 cell 1106, the UE 1102 proceeds to setting up an end-to-end circuit switched (CS) call at time 1128..).  
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art, to modify the combination to include the noted teachings of Yang, in order to redirect from one RAT to another RAT to perform operations such as load balancing or circuit switched fallback (Yang [0065]).
Claims 10 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Martin; Brian Alexander et al. US 20130084850 in view of Dwyer; Johanna Lisa et al. US 20100304749 A1 as applied to claims  1-4, 9, 11-15, and 21 above, and further in view of PARK; Sungjun et al. US 20150373767 A1.
Regarding Claims 10 and 16, the combination teaches wherein the second wireless carrier frequencies support wireless connectivity to a second wireless base station (See Martin Fig. 1 [0031]-[0032] serving cell provides neighbor cell list includes RAT and frequency “..neighbor cell list which the serving cell provides to the UE includes every frequency layer shown at FIG. 1..” [0036]-[0037] information elements), the second wireless base station disposed in the second wireless network (See Martin Fig. 1 [0030] neighbor cells);
	wherein the first wireless base station supports connectivity in a first region of wireless coverage (See Martin Fig. 1 [0030] Serving Cell);
and wherein the second wireless base station supports wireless connectivity in a second region of wireless coverage (See Martin Fig. 1 [0030] neighbor cells).
The combination further implies the first region of wireless coverage disposed within the second region of wireless coverage (See Martin Fig. 1 [0030], [0032] Examiner Notes UE simultaneously receives signal from serving cell and multiple neighbor cells, thus first region of coverage is at least partially disposed within the second region of wireless coverage), but does not explicitly teach the first region of wireless coverage disposed within the second region of wireless coverage.
Park teaches the first region of wireless coverage disposed within the second region of wireless coverage (See Park [0094] Referring to FIG. 8, small cell enhancement should target small cell nodes are deployed under the coverage of one or more than one overlaid E-UTRAN macro-cell layer(s)).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art, to modify the combination to include the noted teachings of Park, in order to  boost the capacity of already deployed cellular network (Park [0094]).
Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Martin; Brian Alexander et al. US 20130084850 in view of Dwyer; Johanna Lisa et al. US 20100304749 A1 as applied to claims  1-4, 9, 11-15, and 21 above, and further in view of DAS; Deepak et al. US 20160330743 A1.
Regarding Claim 25, the combination teaches wireless carrier frequencies in the first set and the second set (See Martin Fig. 1 [0031]-[0032] serving cell provides neighbor cell list includes RAT and frequency “..)
The combination does not teach wireless carrier frequencies in the first set are selected from a CBRS (Citizens Band Radio System) spectrum; and wherein wireless carrier frequencies in the second set are selected from a non-CBRS (Citizens Band Radio System) spectrum.
Das teaches wireless carrier frequencies in the first set are selected from a CBRS (Citizens Band Radio System) spectrum; and wherein wireless carrier frequencies in the second set are selected from a non-CBRS (Citizens Band Radio System) spectrum (See Das Fig. 9, [0078] In some embodiments, the AP 212 may have multiple radios for different wireless communication technologies. For example, the AP 212 may have separate radios for CBRS (e.g., 3.5 GHz) and MAN (e.g., 2.4 GHz and 5 GHz) communications.  [0079] A dual-context UE may CBRS and WLAN or other non -CBRS frequencies).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art, to modify the combination to include the noted teachings of Das, in order to transition to different radio technologies (Das [0078]).

Claim 32 is rejected under 35 U.S.C. 103 as being unpatentable over Martin; Brian Alexander et al. US 20130084850 in view of Dwyer; Johanna Lisa et al. US 20100304749 A1 as applied to claims  1-4, 9, 11-15, and 21 above, and further in view of  Palm; Hakan et al.	US 20160262053 A1
Regarding Claim 32, the combination teaches wireless carrier frequencies in the first set and the second set (See Martin Fig. 1 [0031]-[0032] serving cell provides neighbor cell list includes RAT and frequency “..)
The combination does not teach from the first wireless network, communicating communication link configuration information to the second wireless network to facilitate switchover of the user equipment from the first wireless network to the second wireless network
Palm teaches from the first wireless network, communicating communication link configuration information to the second wireless network to facilitate switchover of the user equipment from the first wireless network to the second wireless network (See Park [0155] According to some of the example embodiments, the base station is a source base station. Such example embodiments may further comprise sending 50, to a target base station, the subset target base station in a handover preparation message or a UERadioAccessCapabilityInformation IE, exactly as received from the wireless device.)
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art, to modify the combination to include the noted teachings of Palm, in order to provide reporting capability information of a wireless device  (Palm [0018]).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 2, 4, 7, 10, 11, 12, 14, 15, 16, 19, and 21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 7, 9, 10, 13, 14, 17-21, and 23 of U.S. Patent No. 10595251. Although the claims at issue are not identical, they are not patentably distinct from each other because, as seen in the table below, claims 1 and 21 of issued US patent 10595251 disclose all of the limitations of instant application claim 1.  

US Patent 10595251 Claims 1 and 21
Instant application 16789896 Claim 1
Claim 1.  A method comprising: 
providing first wireless connectivity to user 
equipment via a base station in a first wireless network that supports first 
wireless communications;  
receiving configuration information assigned to a 
subscriber operating the user equipment, the configuration information 
indicating that the subscriber is assigned use of a second wireless network to 
support second wireless communications;
  
communicating a set of wireless 
carrier frequencies to the user equipment, the set of wireless carrier 
frequencies allocated to support the second wireless communications via the 
second wireless network…

Claim 21. The method as in claim 20, wherein the list includes: i) first wireless carrier frequencies to connect to the user equipment to the first wireless network

 
1. A method comprising: via a first wireless base station: providing first wireless connectivity to user equipment; the first wireless base station being part of a first wireless network that supports first wireless communications; in response to detecting that a subscriber operating the user equipment is assigned use of a second wireless network supporting second wireless communications, producing, a notification indicating, the set of  wireless carrier frequencies and communicating the notification indcating the set of wireless carrier frequencies to the user equipment, the set of wireless carrier frequencies in the notification including first wireless carrier frequencies associated with the first wireless network and second wireless carrier frequencies associated with the second wireless network.


Additionally, claims 2, 4, 7, 10, 11, 12, 14, 15, 16, 19, and 21 of the instant application are also taught by claims 1, 7, 9, 10, 13, 14, 17-21, and 23 of U.S. Patent No. 10595251.

Claims 3, 23, 31 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1, 7, 9, 10, 13, 14, 17-21, and 23 of U.S. Patent No. 10595251 in view of Martin; Brian Alexander et al. US 20130084850.

It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art, to modify the invention of U.S. Patent No. 10595251 to include the noted teachings of Martin, in order to reselect to a different RAT (Martin [0031]).

Claims 24, 27-30, and 33 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1, 7, 9, 10, 13, 14, 17-21, and 23 of U.S. Patent No. 10595251 in view of Dwyer; Johanna Lisa et al. US 20100304749 A1.

Refer to the prior art rejection of claims 24, 27-30, and 33 where Dwyer teaches the limitations of said claims in combination with U.S. Patent No. 10595251 as cited for the ODP rejection of base claims 1, 2, 4, 7, 10, 11, 12, 14, 15, 16, 19, and 21.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art, to modify the invention of U.S. Patent No. 10595251 to include the noted teachings of Dwyer, in order to reselect to a different RAT to overcome being constrained (Dwyer [0073]).

Claims 6, 18 and 26 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1, 7, 9, 10, 13, 14, 17-21, and 23 of U.S. Patent No. 10595251 in view of Cai; Yigang US 10021570 B1.

It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art, to modify the invention of U.S. Patent No. 10595251 to include the noted teachings of Martin, in order to reselect to a different RAT (Martin [0031]).

Claims 5, 8, 7, 20 and 22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1, 7, 9, 10, 13, 14, 17-21, and 23 of U.S. Patent No. 10595251 in view of Yang; Ming et al. US 20170201923 A1

Refer to the prior art rejection of claims 5, 8, 7, 20 and 22 where Yang teaches the limitations of said claims in combination with U.S. Patent No. 10595251 as cited for the ODP rejection of base claims 1, 2, 4, 7, 10, 11, 12, 14, 15, 16, 19, and 21.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art, to modify the invention of U.S. Patent No. 10595251 to include the noted teachings of Yang, in order to redirect from one RAT to another RAT to perform operations such as load balancing or circuit switched fallback (Yang [0065]).

Claim 25 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1, 7, 9, 10, 13, 14, 17-21, and 23 of U.S. Patent No. 10595251 in view of DAS; Deepak et al. US 20160330743 A1.

Refer to the prior art rejection of claim 25 where Das teaches the limitations of said claims in combination with U.S. Patent No. 10595251 as cited for the ODP rejection of base claims 1, 2, 4, 7, 10, 11, 12, 14, 15, 16, 19, and 21.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art, to modify the invention of U.S. Patent No. 10595251 to include the noted teachings of Das, in order to transition to different radio technologies (Das [0078]).

Claim 32 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1, 7, 9, 10, 13, 14, 17-21, and 23 of U.S. Patent No. 10595251 in view of Palm; Hakan et al.	US 20160262053 A1

Refer to the prior art rejection of claim 32 where Palm teaches the limitations of said claims in combination with U.S. Patent No. 10595251 as cited for the ODP rejection of base claims 1, 2, 4, 7, 10, 11, 12, 14, 15, 16, 19, and 21.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art, to modify the invention of U.S. Patent No. 10595251 to include the noted teachings of Palm, in order to provide reporting capability information of a wireless device  (Palm [0018]).


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to UMAIR AHSAN whose telephone number is (571)272-1323.  The examiner can normally be reached on Monday - Friday 10-5 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Srilakshmi Kumar can be reached on (571) 272-7769.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/UMAIR AHSAN/Examiner, Art Unit 2647                                                                                                                                                                                                        
/Srilakshmi K Kumar/SPE, Art Unit 2647